                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                           NO. 5:18-CR-00051-D-2

 UNITED STATES OF AMERICA

              v.                                       ORDER TO SEAL

 KAYLA NICOLE HOSKINS

         Upon motion of the United States, it is hereby ORDERED that

 Docket Entry Number 69 in the above-captioned case be sealed by

.the Clerk.

         It is FURTHER ORDERED that the Clerk provide copies of the

 filed     sealed   documents      to   the   United   States   Attorney   and

, Defendants' attorneys.

      So ordered. This      !..B    day of November 2018.




                                          United States District Judge
